         Case 1:17-cv-10583-MLW Document 29 Filed 05/28/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



TASHA BILLINGSLEA
               Plaintiff
                                                         CIVIL ACTION
              V.
                                                         NO. 1:17-cv-10583-MLW
SOUTHWEST CREDIT SYSTEMS
              Defendant


                                 ORDER OF DISMISSAL


WOLF, D. J.


       In accordance with the Stipulation of Dismissal (CM/ECF No. 27) filed by the parties on

May 21, 2019, it is hereby ORDERED that the above-entitled action be and hereby is dismissed

with prejudice.



                                                  By the Court,


     May 27, 2019                                 /s/ Mariliz Montes
      Date                                        Deputy Clerk
